 232DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association ofMachinists&AerospaceWorkers, AFL-CIO and Lufthansa German Air-linesandMarriott In-Flite Services, Division ofMarriott Corporation.Case 31-CE-28May 31, 1972DECISION AND ORDERUpon a charge duly filed by Marriott In-FliteServices,Division ofMarriott,Corporation, here-inafterMarriott on March 19,1971, the GeneralCounsel of the NationalLaborRelations Board, bytheRegionalDirector forRegion 31, issued acomplaint on May 14,1971, against InternationalAssociation ofMachinists&AerospaceWorkers,AFL-CIO,hereinafter IAM or the Union, andLufthansa German Airlines,hereinafter Lufthansa orthe Company,alleging that Respondents IAM andLufthansa had engaged in, and were engaging in,unfair labor practices within the meaning of Section8(e)of the National Labor Relations Act, asamended,by entering into, and giving effect to, anagreement whereby Lufthansa agreed to cease doingbusiness withMarriott.IAM and Lufthansa filedanswers onMay 27,1971,and June7,1971,respectively,denying the commission of any unfairlabor practices.On June 30,1971, the parties executed a stipulationby which they waived a hearing before a TrialExaminer and the issuance of a Trial Examiner'sDecision and recommended Order and agreed tosubmit the case to the Board for findings of fact,conclusions of law,and an order based upon arecord consisting of the charge, the complaint andnotice of hearing,the answers,and the stipulation offacts and exhibits attached thereto.On July 14, 1971, the Board approved the stipula-tionof the parties and ordered the proceedingtransferred to the Board,granting permission andtime for the filing of briefs.Thereafter,the GeneralCounsel,Marriott,IAM, and Lufthansa each filed abrief.'Upon the basis of the stipulation,the briefs, andthe entire record in this case,the Board makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMarriott, a Delaware corporation, is engaged in thebusiness of providing in-flight food services forvarious airlines at airports in several cities and States1The parties' request for oral argument is hereby denied as the recordadequately presents the issues and positions of the parties2SiemonsMailing Service,122 NLRB 813CfInternational Brotherhood of ElectricalWorkers (B B McCormickof the United States, including Los Angeles, Califor-nia.During the 12-month period preceding the filingof the charge herein, Marriott, in the course andconduct of its business operations, purchased andreceived at its Los Angeles inflight kitchen goodsvalued in excess of $50,000 directly from pointsoutside the State of California and shipped from LosAngeles goods valued in excess of $50,000 directly topoints located outside the State of California.Wefind that Marriott is engaged in commerce within themeaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.2II.THE LABOR ORGANIZATION INVOLVEDIAM is an organization in which employeesparticipate and which exists for the purpose,in wholeor in part,of dealing with employers concerningterms and conditions of employment.Approximately88 percent of IAM'smembership are employeeswithin the meaning of Section 2(3) of the Act; theremainder of its membership are employees who arecovered by the RailwayLabor Act.More than 96percent of the Union's collective-bargaining agree-ments are with employers within the meaning ofSection 2(2) of the Act;thebalance are withemployers who are subject to the RailwayLabor Act.We find that IAM is a labor organization within themeaning of Section 2(5) of the Act.3III.THEUNFAIR LABOR PRACTICESA.FactsLufthansa, a corporation existing, under the laws oftheFederalRepublic of Germany, provides airtransportation of passengers and goods to and frompoints within the United States and other countries.It is a "carrier by air" within the meaning of section201 of the Railway Labor Act (45 U.S.C. §§ 151, etseq.) and, therefore, is not an employer within themeaning of Section 2(2) of the Act.4In connection with its flight operations, Lufthansamaintains a catenng facility at John F. Kennedy(JFK) Airport in New York City that prepares someof the food for the Company's flights from JFK. In1961 Lufthansa recognized the Union as the exclu-sive collective-bargaining representative of Lufthan-sa's catenng employees in a craft or class certified bytheNationalMediation Board under the RailwayLabor Act. This "unit" encompasses all such employ-ees working for the Company in the United States, itspossessions, its territories, and Puerto Rico.andSons,Inc),150NLRB 363, 371,enfdper curiam350 F.2d 791(C.A.D.C),cert. denied383 U.S. 9434 Section2(2) of the Actexcludes from the definitionof "employer""any personsubject to theRailway Labor Act "197 NLRB No. 18 INTL. ASSN. OF MACHINISTS & AEROSPACEWORKERS,AFL-CIO233However, because the Company historically em-ployed catering department personnel only at JFK,and it contracted out catering services at the otherairports from which it operates, the successivecollective-bargaining agreements executed by theparties from 1961 to 1971 have contained memoran-da of understanding whereby IAM waived itsjurisdiction over the non-JFK work and permittedLufthansa to contract out for such services in thefollowing instances:(a)Work historically performed prior to thedate of the signing of the Agreement;(b)Where catering facilities are not provided;(c)Where the work load is such that thefacilitiesand/or personnel are not sufficient toaccomplish the work, provided that no lay-offresults.Pursuant to the above memoranda the airlinecontinued the contractual relationship with Marriottithad begun in 1956 for the catering of all Lufthansaflights from Chicago's O'Hare Airport. In January1969, the Company contracted with ContinentalAirlines for the preparation of food for all Lufthansaflights from Los Angeles International Airport. Othercontractors were utilized during this period at Boston(Marriott),Anchorage (Northwest Orient Airlines),and Philadelphia (Ogden Foods). All of the abovesave Marriott are unionized.The Company became dissatisfied with Continen-tal'sservice in Los Angeles and terminated itscontract with that airline as of December 1, 1969,when Marriott began providing food for Lufthansa'sLos Angeles flights. Four employees represented bytheUnion were discharged when Continental'scontract with Lufthansa was terminated. At or aboutthe same time, Marriott and the Company discussedthepossibilityofMarriott'sproviding cateringservice for the airline's Boeing 747 het flights fromJFK.In late 1969 IAM and Lufthansa commencednegotiatinga collective-bargaining agreement toreplace the contract covering catering employeesthen due to expire in mid-1970. During the discus-sions, union representatives pressed the Company tosever its relationship with nonunion caterer Marriott.Lufthansa's catering manager for North and CentralAmerica informedMarriottofficialssoon afterMarriott had assumed the Los Angeles work thatIAM had given the Company a time limit in which tofind a union caterer in Los Angeles. The Union alsounequivocally refused to permit contracting by theCompany with Marriott at JFK.Eventually, on February 12, 1971, the Companyand the Union executed a renewal collective-bargain-ing agreement effective retroactively from June 1,1970, to May 31, 1973. The contract contains,interalia,the following memorandum of understandingwhich the General Counsel alleges violates Section8(e) of the Act:IT IS HEREBY MUTUALLY AGREED THAT THE Uniongrants a waiver of Article II (a) and (b) of theAgreement [Scope of Agreement] between theCompany and the International Association ofMachinists and Aerospace Workers to the follow-ing extent:***A.The Company and the Union agree asfollows concerning the performance of cateringwork at John F. Kennedy Airport, since theworkload is such that the facilities at JFK are notsufficient to accomplish the work:1.The Company will continue to preparemeals and food in its own flight kitchen to theextent the facilities permit.*****5.The Company shall engage Chefs Orchidfor the performance of that catering servicewhich, in conformity with paragraph 1 and 2,above, it is unable to perform in its own flightkitchen. . . .*****B.The Company and the Union agree wherecatering facilities are not provided, the Companymay continue to farm out the work and shallengage the following caterers to perform itscatering service at the following location:LOCATIONLos AngelesAnchorageBostonPhiladelphiaChicagoCATERERChefs OrchidNorthwest AirlinesMarriottOgden Foods (Berlo)Chefs OrchidIn the event that the Company undertakes toperform the catering service for scheduled flightsat any other location, the Company shall give theUnion (60) days written notice of its intention todo so, and during that sixty (60) day period theCompany and the Union shall attempt to agreeupon the caterer to perform the catering service atthe new location. In the event that the Companyand the Union do not agree upon a Union catererwithin that period, for reasons of quality, serviceor price, the company may then select a caterer ofits choice.C.In the event that the Company determinesthat a caterer named in, or hereafter selected inaccordance with, paragraphs A or B above fails to 234DECISIONSOF NATIONALLABOR RELATIONS BOARDmeet the Company's requirements as to quality,service or price, the Company shall give theUnion sixty (60) days written notice of its desireto change to another caterer, and during that sixty(60) day period the Company and the Union shallattempt to agree upon a new caterer. In the eventthat the Company and the Union do not agreeupon a Union caterer within that period, theCompany may then select a caterer of its choice.In early March 1971, Lufthansa informed Marriottthat pursuant to the above memorandum the airlinewould have to terminate its contracts with Marriottat Los Angeles and Chicago.5 Lufthansa ended itsLos Angeles Marriott service on May 15, 1971, andhad planned to cancel the Chicago contract on June1.At the same time, the airline engaged Chef'sOrchid 6 to replace Marriott at Los Angeles andChicago, and to supplement its operations at JFK.However, on May 26, 1971, the Regional Director forRegion 31 secured a temporary injunction in theUnited States District Court for the Central Districtof California, under Section 10(1) of the Act, whichinjunction, as amended on May 28, had the effect ofpreventing the cancellation of the Lufthansa-Mar-riott contract at Chicago and reinstating the parties'relationship in Los Angeles.B.The Issue Involved and Contentionsof the PartiesSection 8(e), which was added to the Act in 1959,in relevant part provides:It shall be an unfair labor practice forany labororganizationandany employerto enter into anycontract or agreement, express or implied, where-by such employer ceases or refrains or agrees tocease or refrain from handling, using, selling,transporting or otherwise dealing in any of theproducts of anyother employer,or to cease doingbusiness with any otherperson,and any contractor agreement entered into heretofore or hereaftercontaining such an agreement shall be to suchextent unenforceable and void . . . . [Emphasissupplied.]Marriott and the General Counsel contend that theinstant agreement violates Section 8(e) even thoughLufthansa is not an "employer" within the meaningof the Act because Congress intended Section 8(e) tooutlaw hot cargo agreements executed by labororganizations and employers in the generic sense of5Marriott has catered Lufthansa's Boston flights for several years butthe value of the food and service provided there was only $1,000 per yearThis relationship was unaffected by the allegedly unlawful agreement6Chef's Orchid is a union caterer whose employees are not representedthe words. They also contend that, because Section8(e)and Section 8(b)(4)(B) are complementarysecondary boycott provisions of the Act, the term"any employer" of Section 8(e) should be construedas synonymous with "any person," as that phrase isused in Section 8(b)(4)(B).7IAM and Lufthansa, whose arguments will beconsidered together, contend that Section 8(e) onlyoutlaws hot cargo agreements which are executed by"employers" and "labor organizations" within themeaning of Section 2(2) and (5) of the Act,respectively. They argue, too, that the Board lacksjurisdiction over the labor relations of employers andemployees who are subject to the Railway Labor Act.In particular, Lufthansa and IAM assert that, inamending the Act in 1959 to close certain loopholesinthesecondary boycott provisions,Congressextended the Act's protection against secondaryconduct to airlines but did not make various unfairlabor practice prohibitions applicable to airlines ortheir employees.C.Discussion and ConclusionAssuming,arguendo,that the Board is empoweredunder Section 8(e) to determine the lawfulness of theinstant agreement, it is clear that the memorandumof understanding executed by the parties on February12, 1971, would constitute an unlawful; hot cargocontract. The challengedagreementin effect requiresLufthansa to cease doingbusinesswith Marriott andcontract only with union caterers.8 It is apparentfrom the record that the Union was primarilyconcernedwithMarriott'sstatus asa nonunioncatererand not with preserving work for unitemployees especiallysinceLufthansa had neveremployed union members in the catering departmentexcept at JFK, where no catering jobs were beingthreatened.As the Supreme Court stated inNational WoodworkManufacturers Association v. N.L.R.B.,9"The touch-stone [of a hot cargo agreement] is whether theagreementor its maintenanceisaddressed to thelabor relations of the contracting employervis-a-vishis own employees ..." 10 or is "tactically calculatedto satisfy union objectives elsewhere."" In the lattercase the boycotting employer is a neutral bystander,and the agreement or boycott is secondary.12The crux, therefore, of the instant case is whetherCongress intended to outlaw hot cargo agreementsCompany tocease doing businesswithMamott in Boston and retain there aunion caterer but we note that the value of the service rendered in Bostonwas less than$1,000 per year.9 386 U.S 612by IAM10Idat 6457Sec2(l)of the Actdefines "person"as including one or more11Id at 644corporations12Idat 644-6458The record does not revealthe reasonfor 1AM's not requiring the INTL ASSN. OF MACHINISTS & AEROSPACEWORKERS,AFL-CIOonly when they were executed by statutory labororganizations and employers. Despite the seeminglyclear language of Section 8(e), resort to the legislativehistory of the Act is warranted for, as the SupremeCourt recently noted,. . . labor legislation is peculiarly the product oflegislativecompromise of strongly held views. . .. [L]egislative history may not be disregard-ed merely because it is arguable that a provisionmay unambiguously embrace conduct called inquestion. . . . [T]he section must be construed inlight of the fact that it "is only one of manyinterwoven sections in a complex Act, mindful ofthe manifest purpose of the Congress to fashion acoherent national labor policy." 13As enacted in 1947, Section 8(b)(4)(A) of the Act(now Section 8(b)(4)(B)) made it an unfair laborpractice for a labor organization,inter alia,to induceor encourage the "employees of any employer" toengage in a strike or certain other concerted activitieswhere an object of such conduct was forcing orrequiring any employer or other person to ceasedoing business with any other person. In 1959Congress sought "to close certain loopholes in theapplication of §§ 8(b)(4)(A) which had been exposedin Board and court decisions." 14Thus, inInternational RiceMilling,15the Boardheld that the phrase "employees of any employer"meant that Congress intended in Section 8(b)(4)(A)only to prohibit union inducement or encouragementof employees of statutory employers. There, theBoard found that it was not unlawful for a Teamsterslocal to induce railroad employees to cease handlingthe goods of certain rice mills which the Teamstershad struck.16 The Fifth Circuit Court of Appealsdisagreed with the Board's interpretation of Section8(b)(4)(A), holding that the words "any employer"embraced the "class of employers as a whole, and notmerely those within the [statutory] definition of`employer.' "17 In affirming the Board's order, theSupreme Court did not pass upon the conflictbetween the Board and the Fifth Circuit on theissue.18Consequently, under the Board's holdingunions could enlist the aid of nonstatutory agricul-tural, governmental, railroad, or airline employees tocarryout secondary boycotts without violatingSection 8(b)(4)(A).And, by its terms, Section8(b)(4)(A) did not proscribe such union conduct13N L R B v Allis-Chalmers Manufacturing Company,388 U S. 175,179-18014N L R B v Servette, Inc,377 U S 46, 51.15 84 NLRB 36016 InLocal 25, Teamsters v N Y, N H & HRRCo,350 U.S. 155, theCourtunder similar circumstances held that a railroad could file a chargeunder Sec8(b)(4)(A), "since railroads are not excluded from the Act'sdefinition of 'person,'they are entitled to Board protection from the kind ofunfair labor practices proscribed by §§ 8(b)(4XA)"Idat 160.235directed against employers of such employees. InLocal 1976, Carpenters [Sand Door] v. N. L.R. B.,19the Supreme Court held that a hot cargo clause in acollective-bargainingagreementwas notper seunlawful, although it was not a defense to secondaryboycott activity.As the Court noted inServette, supra,in 1959Congress was cognizant that the above decisions andother Board and court pronouncements had createdlarge loopholes in Section 8(b)(4)(A).20 The Senatebill introduced by Senator John Kennedy (S. 1555)contained no proposed changes in Section 8(b)(4)(A),however. The so-called administration bill sponsoredby Senators Goldwater and Dirksen (S. 748), whichwas adopted by the House in relevant part as H.R.8400, but was rejected in the Senate after beingintroduced from the floor by Senator Dirksen, wouldhave amended the Act's secondary boycott provi-sions significantly.As discussed by Senators Dirksen and Goldwaterin their minority report on S. 1555, S. 748 would haveoverruled the Board's decision inInternational RiceMilling, supra,by making Section 8(b)(4)(A)'s restric-tions applicable not solely to conduct directed atemployees of statutory employers but also to unionconduct designed to "threaten, coerce, or restrainany personengaged incommerce" and to "induce orencourage any individual employed by any person."They stated:Under the definition section of the Taft-HartleyAct railroad employees, agricultural workers, andgovernmental employees are not employees with-in the meaning of the act. The Board has reachedthe conclusion that secondary boycotts by theseexempt categories, and the inducement of suchboycotts are not unfair labor practices ... .Secondary boycotts by these groups are just asmuch against the publicinterestas boycotts byanyone else.21After S. 748 was introduced on the Senate floor,Senator Goldwater commented that the bill would... extend the protection of the secondaryboycott provisions of the act to . . . railroads . . .without subjecting them tootherprovisions of theact.22[Emphasis supplied.]By proposing to make it unlawful under Section8(b)(4)(A) for a unionto engageinproscribedconduct to force or require17 InternationalRiceMillingCo,IncvN LR B,183 F 2d 21, 25(C.A. 5)18International RiceMilling Co,Inc v N LR.B,341U.S 665, 668,fn. 2.19 357 U.S 93.20 See, a g., I Leg Hist 476(LMRDA,1959) (S.Rept.No. 187 on S1555, minority views)21 1 Leg Hist. 476.22 11 Leg Hist. 1079. 236DECISIONSOF NATIONALLABOR RELATIONS BOARD.. . any person . . . to agreeto cease, using,selling, handling, transporting, or otherwise deal-ing in the products of any other producer . . . orto agreeto cease doing business with any otherperson.... [Emphasis supplied.]S.748 would have modified the Board'sInterna-tionalRiceMillingdecision,supra,by banningcertain union conduct directed against "any person"(for example, an airline or railroad) where the objectwas securing that person's assent to, or compliancewith, a hot cargo clause. However, S. 748 would nothave altered the dictum inSand Doorthat hot cargoagreements are not unlawfulper se.SenatorGore introduced a limited ban on hotcargo clauseswhich, as amended by SenatorsMcClellan and Smathers, was passed by the Senatein the following form:It shall be an unfair labor practice for any labororganization and any employer who is a commoncarriersubject to Part II of the InterstateCommerce Act23 to enter into any contract oragreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease orrefrain from handling, using, or transporting anyof the products of any other employer or to ceasedoing business with same.Senator Gore indicated that he introduced the aboveamendment because "it would be contrary to thepublic interest for . . . a common carrier to enterinto a contract to refuse to deliver goods to certainemployers" inasmuch as the Government had giventhe carrier a franchise to serve the public on aparticular route.24In the House, the bill introduced by CongressmanElliot and reported by the Committee on Educationand Labor (H.R. 8342) proposed no relevant,substantive amendments to Section 8(b)(4) but itproposed to adoptin totoSenator Gore's amendmentto S. 1555. The House minority report termed this "aminor step in the right direction. . . . By omissionthe committee bill would seem to put a stamp ofapproval upon all other `hot cargo' arrangements." 25The House minority report also highlighted some ofthe loopholes in the secondary boycott provisionsdiscussed above which the House committee bill didnot close.H.R. 8400, Congressman Landrum's substitutebill for H.R. 8342, proposed to amend then Section8(b)(4)(A) and add Section 8(e) to read substantiallyas they appear in the Act today. As S. 748, H.R. 8400would have made it unlawful for a union via23The provisions of partIIof the Interstate Commerc, Act (49 U S.C.§§ 301,et seq)apply to thetransportation of passengersor property bymotor carriers engaged in interstate or foreign commerce. 49 U.S C §§ 302(a)24 11 Leg Hist 1161 Railroads and airlines enjoy similar franchises fromthe Governmentproscribedmeansto force or require any person "toagree to cease,using, selling. . . or agree to cease,doing business with any other person . . . ." Inexplaining this amendment to Section 8(b)(4)(A),Representative Landrum stated:The committee bill would deal with thisproblem only in the very narrow way of proscrib-ing the formal execution of "hot cargo" contractswith those employers subject to the InterstateCommerce Act, part II. There of course arethousands of employers not covered by suchprovisions, with whom the Teamsters, and otherunions, could and surely would, execute andeffectuate such agreements. By not prohibitingthe others, by not naming them, the committeebillwould indirectly sanction, if indeed notapprove, their execution.I submit if such contractsare bad in one segment of our economy, they areundesirable in all segments.26[Emphasis supplied.]In a similar vein, then Congressman Griffin, afternoting that, in light of the proposed substitution ofthe term "any person" for "any employer" in Section8(b)(4), railroad employees would be covered by theAct's secondary boycott provisions, commented onH.R. 8400's proposed Section 8(e):... the committee bill only nips at the heel oftheproblem by outlawing those hot cargoagreements which are made with common motorcarriers . . . . Our substitute would ban all hotcargo agreements.27After the substitute bill (H.R. 8400), containingcurrent Section 8(e) and Section 8(b)(4)(B)'s pro-posed ban on hot cargo agreements obtained byunions from "persons" as a result of prohibitedunion conduct, was passed by the House, SenatorJohn Kennedy and Congressman Thompson issued acomparison of the Senate and House bills which inrelevant part noted:The House bill extends the prohibition tosecondary boycotts by . . . employees of rail-roads and airlines. Apparently the theory is thatthe omission was simply a mistake in the originaldraftsmanship.The unions argue that since these groupsreceive none of the benefits of the NLRA theyshould be subjected to none of the burdens. Therailway labor organizations particularly dislikethe prospect of involvement with the NLRB.These arguments have some appeal but they donot carry much weight sincethe employees whozs I Leg. Hist. 85526 11 Leg. Hist. 151827 11 Leg Hist 1568. Representative Griffin also stated that "there is novalid reasonwhy thisprohibition[in the Gore amendment]on hot cargocontracts should applyonly tothe camers subject to the InterstateCommerceAct." II Leg.Hist. 1523. INTL. ASSN.OF MACHINISTS&AEROSPACE WORKERS,AFL-CIO237would be forbidden to engage in secondary boycottshave little to gain or lose from such activity.28[Emphasis supplied.]The conference committee considered the Senate'sapproach to the problem of hot cargo agreements(Senator Gore's limited ban on such agreements) andthe House bill's two-pronged attack thereon (currentSection 8(e)'s ban on all such clauses executed by"any labor organization and any employer" and theproposal in Section 8(b)(4)(B) to make it an unfairlabor practice for a union via proscribed means toforce or require "any person" to execute a hot cargoagreement) and reported a bill that was enacted byCongress without further amendment to the relevantsections.The conference bill, however, deletedSection 8(b)(4)(B)'s proposal to make it unlawful fora labor organization via proscribed means to force orrequire... any person . . . to agree to cease, using,selling, handling, transporting, or otherwise deal-ing in the products of any other producer . . . orto agree to cease doing business with any otherperson ... .The accompanying conference committee reportstated:The conference committee adopted the provisionsof the House amendment with the followingchanges: (1) the phrase "or agree to cease" wasdeleted from section 8(b)(4)(B) because thecommittee of conference concluded that therestrictions imposed by such language wereincluded in the other provisions dealing withprohibitionsagainstentering into "hot cargo"agreements,and therefore their retention insection 8(b)(4)(B) wouldconstitute a duplication oflanguage . . . .The House amendment amends section 8 of theNational Labor Relations Act, as amended, byadding at the end thereof a new subsection (e)... .29 [Emphasis supplied.]It is apparent from the above discussion of thelegislativehistory of Section 8(e) and Section8(b)(4)(B) that Congress in 1959 intended to make itan unfair labor practice for a labor organization,regardless of the conduct engaged in by the union,toagreewith "any person" that the latter would ceasedoing business with any other person. Thus, despiteits use of the phrase "any employer" in Section 8(e),it is clear from the above that Congress intended toenact in Section 8(e) a ban on hot cargo agreementsat least as encompassing as the ban envisaged by thedraftersof Section 8(b)(4)(B) which would haveapplied to hot cargo clauses executed by "anyperson."Otherwise, the conferees could not havedetermined that the language of Section 8(e) was aduplication of the terminology contained in theproposed hot cargo amendment to Section 8(b)(4)(B)which they deleted from the bill.This interpretation of Section 8(e) is supported by arecent Supreme Court decision involving that sectionof the Act. InNationalWoodwork ManufacturersAssociation v. N.L.R.B., supra,the Court, in holdingthat a work preservation agreement did not violateSection 8(e), noted in passing that "the language of§§ 8(e) is sweeping, [but] it closely tracks that of §§8(b)(4)(A) [now 8(b)(4)(B).]" 30 And, the "substituteLandrum-Griffin bill . . . expanded the [Senate]proposal to cover all industry and not commoncarriers alone." 31In his dissent in the same case, Justice Stewart,citing the Board's decision inOhio Valley CarpentersDistrict Council (Cardinal Industries),32wrote:As the Court observes, the sweep of §§ 8(e) is nogreater than that of §§ 8(b)(4). By the same logic,it is no narrower.33InOhio Valley,the Board stated:.. . the validity of a restrictive agreementchallenged under 8(e) must be considered interms of whether that agreement, if enforced byprohibited means, would result in an unfair laborpractice under Section 8(b)(4)(B). Clearly, there islittle point and no logic in declaring an agreementlawful under 8(e), but in finding its enforcementcondemned under 8(b)(4)(B) ....34In this latter regard, Lufthansa and IAM, citingRailroad Trainmen v. TerminalCo.35 for the proposi-tion that in 1959 Congress did not expand the classof employees or labor organizations whom the Actforbade to engage in secondary activities, contendthat Section 8(e), and implicitly Section 8(b)(4)(B),do not prohibit the execution or enforcement of theinstant agreement. They concede, however, that in1959Congress extended the protection of thesecondary boycott provisions to railroads and air-lines.However, it is clear beyond peradventure, andRespondents do not argue contra, that had IAMinduced Lufthansa's employees to strike or engage inother concerted activity to force the Company tocease doing business with Marriott, the Union wouldhave violated Section 8(b)(4)(B).36And, as theBoard, with Court approval reasoned inOhio Valley,itwould be illogical to find unlawful a strike by IAM28 II Leg Hist 1706-0733 386 U S at 660.29 I Leg Hist 942-94334 136 NLRB at 987.30 386 U.S at 635.as 394 U.S. 36931 Idat 63736 See,e g,IBEW (BB McCormick andSons,Inc), supra,In. 332 136 NLRB 977 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDto force Lufthansa to cease doing business withMarriott under Section 8(b)(4)(B), while holding thata contract executed by IAM and Lufthansa designedto achieve the identical result was not proscribed bySection 8(e).37 Nor do we believe that Congress, inclosing a multitude of secondary boycott provisionloopholes in 1959, intended that the Board createanother loophole by reaching the result Respondentsseek. Finally, as the above discussion of the legisla-tive history of Section 8(e) and Section 8(b)(4)(B)clearly indicates, in 1959 Congress did intend toprohibit airline employee unions from engaging inthe instant conduct.38RailroadTrainmen, supra,isinapposite to thecircumstances of the instant case. There, labororganizations composed predominantly and over-whelmingly of employees subject to the RailwayLabor Act picketed a terminal owned by severalrailroads in furtherance of a dispute over terms andconditions of employment for railroad employeesthey had with the Florida East Coast Railway. TheCourt held that that was a "railway labor dispute,pure and simple"39 and that "there is absolutely nowarrant for incorporating into [the Railway LaborAct] the panoply of detailed law developed by theNationalLabor Relations Board and the courtsunder §§ 8(b)(4)."40 Here, the labor organizationinvolved, IAM, is composed overwhelmingly ofnonrailroad or nonairline employees, the dispute isnot over the terms and conditions of employment ofairline employees,41 but of employees of an employ-er,Marriott,which is not subject to the RailwayLabor Act, and the dispute involves one particularsection of the National Labor Relations Act which,in our opinion, Congress intended to be applicable tothe present situation.In sum, we find that the Board is empowered underSection 8(e) of the Act to determine the lawfulness ofthe instant agreement executed by IAM, a statutorylabor organization, and Lufthansa, an airline withinSection 2(l)'s definition of "any person."Accordingly, for the reasons above, we find that byentering into and giving effect to the memorandumof understanding contained in the collective-bargain-ing agreement executed by the Company and theUnion on February 12, 1971, IAM and Lufthansaviolated Section 8(e) of the Act.IV.THE REMEDYHaving found that Respondents IAM and Luft-hansa have engaged in certain unfair labor practices,we shall order that they cease and desist therefromand take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.Marriott In-Flite Services, Division of MarriottCorporation, is a person engaged in commerce withinthe meaning of Section 2(1), (6), and (7) of the Act;Lufthansa German Airlines is a person within themeaning of Section 2(1) and is an employer ofemployees who are represented by a statutory labororganization.2.InternationalAssociationofMachinists&Aerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By entering into and giving effect to anagreement whereby Respondent Lufthansa GermanAirlines agreed to cease doing business with MarriottIn-Flite Services, Respondent International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIO, and Respondent Lufthansa GermanAirlines violated Section 8(e) of the Act.31Our conclusion that the term"employer" contained in Section 8(e)was not intended by Congress to refer to a statutory employer is furtherbuttressed by the language of Section 8(b)(4)(A) of the 1959 amendments,which proscribes certain conduct for an object of "forcing or requiringanyemployerorself-employed persontojom any labor or employer organizationorto enter into any agreementwhichis prohibited by Section 8(e)" (Emphasissupplied.)We do not believe that Congress intended to outlaw certainconduct which has as an objectan agreementprohibited by Section 8(e)between a self-employedpersonand a labor organization but at the sametime legislated to place out of reach of the statute such an agreement ifvoluntarily executedAlso in this connection we find noteworthy thecommingled use of the phrase "any person" with the term "employer" in theapparel andclothing industry proviso toSection 8(e)Such mixed andinterchangeableuse of the terms "employer" and "person" furtherconvinces us that Congress did not intend to restrict in Section 8(e) themeaning of the word "employer"to that defined in Section 2(2) of the Act,but, rather,used it in the generic or the dictionary sense Further support forsuch conclusion is contained in the extension of remarks of SenatorGoldwater on the 1959 amendments,IILegHist 1829, as followsEmployers are protected against secondary boycotts even though oneof the two employers involved is a railroad employer, or an agriculturalemployer-they're also exempt-or a governmental body-municipali-ty,or a nonprofit hospital These are all employers who are notincluded in the definition of employer under Taft-Hartley and that,therefore,you didn't have a violation of secondary boycott if they wereone of the parties involvedNow the term "employer"isactuallyemployer in its dictionary senseSo that's the second loophole that'scovered. [Emphasis supplied 138 See also the extension of remarks of Senator Dirksen onthe 1959amendments in which he stated- "The bill also brings under picketing andsecondary boycott prohibitions of the bill and the Taft-Hartley Act severalgroups of workers not previously covered, including railroad,airline, farm,and local government workers." II Leg Hist 182339 394US at 377.10 Idat 391.41 InLocal 25,Teamsters,supra,In16, the Court stated at 160We think it clear that Congress,in excluding"any person subject to theRailway Labor Act" from the statutory definition of "employer,"carved out of the Labor Management Relations Act the railroads'employer-employeerelationships whichwere,and are,governed by theRailway Labor ActIn finding unlawful the hot cargo agreement in the collective-bargainingagreement between IAM and Lufthansa,we are not interfering with the"employer-employee relationships"of employees and employers subject tothe RailwayLabor Act Thehot cargo provision has no impact on the termsand conditions of employment of Lufthansa's employees. Rather, it looks tothe employment relationships of the nonairline employees of MarriottAccordingly,the above quotation fromLocal 25, Teamsterswe deeminapplicable to the present case. INTL.ASSN. OF MACHINISTS&AEROSPACE WORKERS,AFL-CIO4.The aforesaid unfair laborpractice is an unfairlabor practiceaffecting commerce within the mean-ing of Section2(6) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,International Association of Machinists & AerospaceWorkers, AFL-CIO, its officers, agents, and repre-sentatives,and Lufthansa German Airlines, itsofficers, agents, successors, and assigns,, shall:1.Cease and desist from:(a)Maintaining in effect, giving effect to, orenforcing a memorandum of understanding con-tained in a collective-bargaining agreement enteredintoby and between Respondent InternationalAssociation ofMachinists & Aerospace Workers,AFL-CIO, and Respondent Lufthansa GermanAirlines on or about February 12, 1971, wherebyRespondent Lufthansa German Airlines ceased orrefrained or agreed to cease or refrain from doingbusiness with Marriott In-Flite Services, Division ofMarriott Corporation.(b) Entering into, enforcing, or giving effect to anyother contract or agreement, express or implied,whereby Respondent Lufthansa German Airlinesceases or refrains or agrees to cease or refrain fromdoing businesswithMarriott In-Flite Services,Division of Marriott Corporation.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post at the business offices and meeting halls ofthe aforesaid Union, and at the catering departmentfacilitiesof the aforesaid Company in New York,Chicago,LosAngeles,Boston,Anchorage, andPhiladelphia, copies of the attached notice marked"Appendix."42Copies of said notice, on formsprovided by the Regional Director for Region 31,after being duly signed by Respondents' authorizedrepresentatives, shall be posted by them immediatelyupon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees and members are customarily posted. Reasonablesteps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,42 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Posted239what steps the Respondents have taken to complyherewith.MEMBER FANNING,dissenting:Idissent from my colleagues' holding that Section8(e) of the Act proscribes certain conduct-i.e., theentering into of hot cargo agreements-by railroads,airlines, the Federal and state Governments and theirpoliticalsubdivisions, the Federal Reserve bank,wholly owned Government corporations, and non-profit hospitals, all of which are excluded from thedefinition of "employer" contained in Section 2(2) ofthe Act. The language of 8(e) is itself clearly contraryto this holding for it states in pertinent part "It shallbe an unfair labor practice for any labor organiza-tion and any employer to enter into any contract oragreement . . . whereby such employer ceases orrefrainsor agrees to cease or refrain from .. .dealing in the products of any other employer, or tocease doing business with any other person." Thelegislative history of 8(e) and of the 1959 amend-ments to the secondary boycott provisions of theTaft-Hartley Act demonstrate, moreover, that Con-gress clearly understood that by the use of the words"any employer" in 8(e) they were limiting thejurisdictional reach of the section to employers asdefined in Section 2(2).As the majority opinion herein makes clear,Section 8(e) and 8(b)(4)(A) and (B) were the endresults of efforts to amend Section 8(b)(4)(A) of theTaft-Hartley Act to expand the secondary boycottprohibitions to include restraint and coercion ofemployers, inducement of individuals employed byany person, and to the entering into and enforcementof hot cargo contracts. The purpose of the amend-ments was explained by Senators Goldwater andDirksen in their minority report on S. 1555:The major loopholes in the present ban, onsecondary boycotts are:(1) Coercion of employers-Presentlaw makes itan unfair labor practice for a union or its agentsto urge the employees of an employer to refuse toperform work for the purposes of compelling theiremployer to cease doing business with some otherperson.This provides the biggest loophole inpresent law.The prohibition is against thethreatening or urging of the "employees" of theother employer. Nothing is said about urging orpersuading the employer of the secondary em-ployees. . . .The bill, S. 748, meets this problem byamending section 8(b)(4) of the present law tomake the restriction apply to "threaten, coerce orrestrain any person engaged in commerce ..." aspursuant to a judgment of the United StatesCourt of Appealsenforcing anOrder of theNational LaborRelations Board " 240DECISIONSOF NATIONALLABOR RELATIONS BOARDwell as "induce or encourage any individualemployed by any person."(2)Hot-cargo clauses-Ithas become commonto find clauses in union contracts whereby theemployer agrees not to handle what the unionchooses to call "hot goods," "unfair materials,"and "blacklisted products." .. .***S.748 makes it an unfair labor practice for aunion to coerce an employer to enter into such anagreement,or having entered into it, for a unionto coerce the employer to live up to it, or toinduce his employees to take economic action toforce the employer to live up to it. Only the latterisnow lawful under the Taft-Hartley Act.(3) Boycotts by railroad employees,agriculturalworkers,Government employees,and other groupsnow excluded from the secondary boycott ban of theTaft-HartleyAct.Under the definition section ofthe Taft-Hartley Act railroad employees,agricul-turalworkers,and governmental employees arenot employees within the meaning of the act. TheBoard has reached the conclusion that secondaryboycotts by these exempt categories,and theinducement of such boycotts are not unfair laborpractices.(SeeInternationalRiceMilling,84NLRB 360,andDi GiorgioWines,87 NLRB720.)Secondary boycotts by these groups are just asmuch against the public interest as boycotts byanyone else.The bill,S. 748,would extend the ban to theseexcluded categories by use of the words "anyperson"instead of the use of the words"employ-ees of any employer" in section 8(b)(4)(i) and(ii).43After S. 748 was introduced on the Senate floor,Senator Goldwater explained:The word"person"isused in the proposedamendment to the secondary boycott provisionrather than"employer,"in order to extend theprotection of the secondary boycott provisions ofthe act to public employers,railroads,or agricul-turalenterpriseswithout subjecting them to otherprovisions of the act.44Althoughmycolleaguesquote from the samepassages,they omit the explanation in the minorityreport and by Senator Goldwater on the floor of theSenate that the objectives sought to be achieved wereto be achieved by the elimination of the words"employees of any employer" and "employer" andthe use instead of the words "individuals employedby any person" and "person." It is apparent that thesponsors of S. 748 were clear in their mind that theretention of the words "any employer" would notachieve their objective of proscribing boycotts andthe inducement of boycotts of employees in indus-tries exempted from the coverage of the Act either byexclusionof the employing entity from the definitionof "employer"inSection2(2) of the Act or byexclusion of the workers from the definition of"employee" in Section 2(3) of the Act. The sponsorsof the legislationin effectrejected the rationale of thedecisioninInternationalRiceMilling Co., Inc. v.N.L.R.B.,45in which the court of appeals construedthe words "any employer" in Section 8(b)(4)(A) oftheTaft-HartleyAct to embrace "the class ofemployers as a whole, and not merely those withinthe definition of `employer,' "46 and in effect ratifiedthe Board'sInternationalRice Milling47holding thatthe Taft-Hartley Act's secondary boycott provisionswere not couchedin languagebroad enough to reachthe conductinquestion.To rectify the situationcreated by the limiting language of the Taft-HartleyAct,Congress amended the Act by the use ofbroader language.Moreover, there is persuasive evidence in thelanguage ofSection 8(b)(4) itself to indicate that the1959 amendments were not intended to give abroader reach to the words "any employer." Inaddition to the cease doing business objective ofSection 8(b)(4)(B), that section proscribes "forcing orrequiringany other employer[emphasis supplied] torecognize or bargain with a labor organization as therepresentative of his employeesunlesssuch labororganization has been certified as the representativeof such employees under the provisions of section 9."Section 8(b)(4)(C) proscribes "forcing or requiring43 1 Leg Hist475-476My colleagues omit the last paragraph of thequoted excerpt See also Senator Goldwater's extension of remarks in theCongressional Record forOctober 2, 1959, II Leg.Hist 1858 In In 37 ofthemajority opinion,my colleagues quote from another extension ofremarks bySenator Goldwater to the effect that "Now the term 'employer'isactually employer initsdictionarysense " Since they emphasize thatpassage,theymust regard it as significant The passage comes from aninterview with a staff member of the Senate Labor Committee reported in anews magazine Though SenatorGoldwater obviouslythought the interviewaided an understanding of the amendments to the Act then recently passedby Congress,suchviews hardlyconstitute authoritative legislativehistory asto the precise meaning of statutory language However that may be, oneshould use the whole of the relevant material The record will show thatimmediately before the statementquoted bymy colleagues, the staffmember stated-The term"employer" as it is defined in the Taft-HartleyActexcludes certain types of employers Among them, the most importantbeing railroad employers and their employees,becausethey arecovered under the RailwayLabor Act.Now, under this new bill,instead of using the term, "to cease doingbusiness with another employer," it says "to cease doing business withany other person."Person includeseverybodyThatcloses thatloophole. [11Leg. Hist. 1829.]44 II Leg. Hist. 1079.45 183 F.2d 21 (C.A 5).46Idat 2547 84 NLRB 360. INTL. ASSN. OF MACHINISTS & AEROSPACEWORKERS,AFL-CIOany employer[emphasis supplied] to recognize orbargain with a particular labor organization as therepresentativeof his employees if another labororganization has been certified as the representativeof such employees under the provisions of section 9."Section 8(b)(4)(D) proscribes "forcing or requiringany employer[emphasis supplied] to assign particularwork to employees in a particular trade, craft, orclass rather than to employees in another labororganization or in another trade, craft, or class,unlesssuch employer[emphasis supplied] is failing toconform to an order or certification of the Boarddetermining the bargaining representative for em-ployeesperforming such work."Manifestly thewords "any other employer" and "any employer"appearing in those subsections of Section 8(b)(4) arelimited to "employer" as defined in Section 2(2) forthose are the only employers for whose employees alabor organization can become a certified representa-tive under Section 9. Those provisions with their useof the words "any employer" remain the same todayas before the 1959 amendments, and it can hardly besupposed that merely because Congress saw fit toclose loopholes in the secondary boycott provisionsof the Act to reach inducement of "any individualemployed by any person" and to proscribe threats,coercion, and restraint of "any person engaged incommerce or in an industry affecting commerce"that it changed the meaning of the words "anyemployer" in those provisions to mean any person ortomean employer in the genericsense.This mustnecessarily be so, for if it is not, then the words "anemployer" in Section 9(c)(1)(B) must be read asembracing "the class of employers as a -whole, andnot merely those within the definition of `employer'."Then, too, the words "any employer" in Section8(b)(7)must be given the broader reach. Clearly aconstruction which gives operative words a meaningother than the carefully drawn statutory definitionand which has such far reaching consequencescarries a heavy burden of proof that that is whatCongress intended. That burden has not been methere as is shown conclusively by the provisions of8(b)(4)(A).Section 8(b)(4)(A) proscribes forcing or requiring"any employer or self-employed person to join anylabor or employer organization or to enter into anyagreement which is prohibited by Section8(e)." It issignificant that the words "any employer" were notintroduced into Section 8(b)(4)(A) after the additionof Section 8(e). S. 748, which contained no 8(e)provision-though it did contain a provision in8(b)(4)(B)proscribing "forcing or requiring anyperson . . . to agree to cease doing business with anyotherperson"-also contained a provision in8(b)(4)(A)proscribing "forcing or requiring any241employer or self-employed person to join any laboror employer organization." These words were ofcourse part of former 8(b)(4)(A), and it is obviousthat they were used then in the statutory definitionsense.Itfollows that when Congress amended8(b)(4)(A)by adding after the words "employerorganization" the words "or to enter into anyagreementwhich is prohibited by Section 8(e)" it didnot intend to give a broadermeaning tothe words"any employer."Of course, the historyof 8(e) follows the samecourse. As set forth in the majority opinion, herein,Senator Gore introduced an amendment limiting theban on entering into hot cargo clauses to agreementsbetween labor organizations and "any employer whoisa common carrier subject to Part II of theInterstateCommerce Act." Here the words "anyemployer" are limited in scope to common carrierssubject to part II of the Interstate Commerce Act,and there is no room for any argument in this firstversion of 8(e) that they were intended to meanemployer in the genericsense.The Landrum-Griffinbill as it passed the House, however, contained theprovisions of 8(e) as finally enacted by adoption ofthe conference bill, except for the special provisos forthebuilding and construction and the garmentindustrieswhich were added in conference. Thelegislativehistoryof that provision reveals nostatements by proponents explaining that the cover-age of the section would extend to railroads, airlines,and other exempt employers. Careful examination ofthe remarks of Representative Landrum and Griffinand Senator Kennedy quoted by the majority revealsthat their references to railroads and other exemptemployerswere with respect to the coverage of8(b)(4)(B).Though they agreed that the proposedlimited ban on hot cargoclauses wastoo narrow, andshould extend to all employers, none of themcontended that elimination of the limiting clause"common carriers subject to'Part II of the InterstateCommerce Act" would subject exempt employers tothe proscriptions of the Act as well as give themprotection from secondary boycotts. Representativeof the explanations of congressional intention areSenator Goldwater's remarks entered into the Con-gressionalRecord on October 2, 1959. In the samememorandum in which he analyzed the amendmentsto 8(b)(4)(i) and (ii)(B) referred to earlier, SenatorGoldwater described the reach of Section 8(e) asenacted:Neither the Kennedy-Ervin bill (S. 505) asintroduced, nor the committee bill as reported tothe Senate, contained any provision dealing with"hot-cargo"agreements.In committeemy reject-ed amendment on secondary boycotts containeda provision outlawing such agreements. On the 242DECISIONSOF NATIONALLABOR RELATIONS BOARDfloor, the Senate adopted an amendment outlaw-ing "hot cargo" agreements only where they werebetween labor unions and employers who arecommon carriers subject to part II of theInterstate Commerce Act. This was designed toget at Jimmy Hoffa and the Teamsters Unionexclusively.But it failed to do even that.Common carriers subject to part II of theInterstate Commerce Act represent only a part ofthe jurisdiction of the Teamsters Union. Othercarriers and transportation enterprises not underpart II of that act also employ members of andbargain collectively with the Teamsters Union.This is also true of the warehousing industry, thestorage industry, and some segments of theretailing and wholesaling industries. "Hot cargo"agreements in these industries, involving mainlythe Teamsters Union, would have been unaffect-ed by the provision in the Senate passed bill.The basic ban on "hot cargo" agreements in thenew section 8(e), as described above, is containedin the Landrum-Griffin bill, and with the exemp-tions and modifications described above, wasaccepted by the Conferees.48Internally,Section 8(e) supports the conclusionthat "employer" as used in 8(e) does not mean"person." Section 8(e) uses both the words "anyemployer" and "any other person." The unfair laborpractice is "entering into any contract or agreement"by "any labor organization and any employer . . .whereby such employer ceases or refrains or agreesto cease or refrain from handling . . . or otherwisedealing in any of the products of any other employer,or to cease doing business with any other per-son. . . ." If the words "any employer" are to beconstrued as "person" as my colleagues conclude,then so must the words "any other employer" beconstrued as "any other person." If that is a properconstruction then the last phrase "or to cease doingbusiness with any other person" is sheer surplusage.If,however, the section is construed to give bothterms their statutorily defined meaning, the lastclause has a legislative purpose, for it expands thescope of the unfair labor practice to includeagreementswhereby an employer ceases doingbusiness with not only "any other employer" butwith "any other person."Nor do I regard the conference committee's actionof striking the words "or agree to cease" from8(b)(4)(i) and (ii)(B) of the House bill in order toavoid a duplication of language contained in therestrictionsagainst entering into hot cargo agree-ments as a sufficient basis for disregarding the literallanguage of those sections. In the first place, suchlanguage did clearly duplicate the restrictions im-posed by' 8(b)(4)(A) and 8(e). The fact that the clausemay have had a slightly broader reach-it wouldhave explicitly precluded a union from bringing (i)and (ii) pressure against a "person" to force orrequire that person to agree to cease doing businesswith another person, whereas 8(b)(4)(A) only pro-scribes such pressures when the object is to force anemployer to agree to cease doing business with aperson-is hardly a sufficient basis for finding thatCongress intended to prohibit exempt employersfrom voluntarily entering into such agreements.Moreover, it is not even clear that elimination of theclausewould preclude a finding of unfair laborpractices against a union which sought to force apersonto agree to ceasedoing business with anotherperson. For certainly any strike that has the objectiveof forcing a person to sign such an agreement alsohas an an object forcing the cessation of the existingbusiness relationship, an object which is proscribedby the present language of 8(b)(4)(B).Finally,my colleagues' reliance on the language oftheNationalWoodwork49decision of the SupremeCourt is not helpful to their case. For it is obviousthai the Court was speaking there of the substantivecorrelation between the two sections and not of theirjurisdictional reach.More in point to the questionbeforeus is the Court's statement inRailroadTrainmen50that Section 8(e) did not reach purelyrailroad labor disputes. For if the words "anyemployer" as used in 8(e) are to be read as "anyperson" in order to subject an exempt employer tothe prohibitions of that section, they must necessarilybe so construed in all cases, and the words "anylabor organization" must also be construed to reachthe class of labor organizations as a whole. There isno halfway house on the broad construction road mycolleagues would travel. Either 8(e) applies to allagreements between all unions and employers or itapplies only to those agreements between statutorylabor organizations and statutory employers. I amconvinced that it is the latter construction that iscorrect.48 If LegHist 185849NationalWoodwork Manufacturers Association v N L R B,386 U S61250Brotherhood of Railroad Trainmen v Jacksonville Terminal Co,394U S 369APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enter into, maintain in effect,give effect to, or enforce any contract or agree-ment, express or implied, between Lufthansa INTL ASSN.OF MACHINISTS&AEROSPACE WORKERS,AFL-CIOGerman Airlines and International Association ofMachinists&AerospaceWorkers,AFL-CIO,wherebyLufthansa German Airlines ceases orrefrains or agrees to cease or refrain from doingbusiness with Marriott In-Flite Services,DivisionofMarriott Corporation, in violation of Section8(e) of the Act.WE WILL NOTenforce or maintain in effect thememorandum of understanding contained in thecollective-bargaining agreement signed by Luft-hansa German Airlines and International Asso-ciationofMachinists&AerospaceWorkers,AFL-CIO,on February 12, 1971, insofar as itrequires Lufthansa to cease doing business withMarriott.INTERNATIONALASSOCIATION OFMACHINISTS &AEROSPACE WORKERS,AFL-CIO(Labor Organization)DatedBy243(Representative)(Title)LUFTHANSA GERMANAIRLINES(Employer)DatedByThisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.